Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9925715B2 Cheverton (hereinafter “Cheverton”) in view of US20060056029A1 Ye (hereinafter “Ye”). 
Regarding claim 1, Cheverton teaches, except where struck through, An additive manufacturing system (abstract) comprising: a build plane (powder bed 12); an energy source (laser device 14) configured to direct energy onto a work region of the build plane (column 4 lines 39 to 48); an optical detector (optical system 20 and optical detector 38) configured to receive one or more optical signals from the work region (column 5 lines 52 to 67); and an optical filter (optical filter 58) positioned between the work region and the optical detector (fig 1), .  Cheverton does not teach the optical filter including a first partially transmissive polarized filter having a first polarization axis and a second partially transmissive polarized filter having a second polarization axis wherein the first polarization axis is rotationally offset from the second polarization axis.  Ye teaches, the optical filter (fig. 7 and fig. 11) including a first partially transmissive polarized filter (polarizer 40; polarizers 491) having a first polarization axis (par. 65 teaches azimuth P1=0; par. 89 and 90) and a second partially transmissive polarized filter (exit polarizer 42; polarizers to 492) having a second polarization axis wherein the first polarization axis (par. 65 teaches azimuth P2; par. 89 and 90) is rotationally offset from the second polarization axis (fig. 7 and fig. 11).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, to include the optical filter including a first partially transmissive polarized filter having a first polarization axis and a second partially transmissive polarized filter having a second polarization axis wherein the first polarization axis is rotationally offset from the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that The combination of the polarization rotator 41 and exit polarizer 42 forms a polarizer-tuner of (par. 65).

Regarding claim 2, Ye teaches, wherein: the first partially transmissive polarized filter allows the optical signals having an electric field not aligned with the first polarization axis to pass through with between 20 percent and 80 percent transmittance (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission); and the second partially transmissive polarized filter allows the optical signals having an electric field not aligned with the second polarization axis to pass through with between 20 percent and 80 percent transmittance  (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein: the first partially transmissive polarized filter allows the optical signals having an electric field not aligned with the first polarization axis to pass through with between 20 percent and 80 percent transmittance; and the second partially transmissive polarized filter allows the optical signals having an electric field not aligned with the second polarization axis to pass through with between 20 percent and 80 percent transmittance, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

  Regarding claim 3, Ye teaches, the first partially transmissive polarized filter allows the optical signals having an electric field not aligned with the first polarization axis to pass through with between 45 percent and 55 percent transmittance (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission); and the second partially transmissive polarized filter allows the optical signals having an electric field not aligned with the second polarization axis to pass through with between 45 percent and 55 percent transmittance (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that the first partially transmissive polarized filter allows the optical signals having an electric field not aligned with the first polarization axis to pass through with between 45 percent and 55 percent transmittance; and the second partially transmissive polarized filter allows the optical signals having an electric field not aligned with the second polarization axis to pass through with between 45 percent and 55 percent transmittance, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 4, Ye teaches, wherein the first and second partially transmissive polarized filters each have a transmittance ratio that is between 1.5 and 2.5 (par. 65 teaches calculating a spectral transmission ratio based on a Mueller matrix formulation; par. 100 teaches the Lyot n-stage filters of fig. 14 which are dispersive and in the ratios of 1:2:4:8: . . . :2n−1, therefore, one of ordinary skill in the art choosing n=2 filters as in the case of the instant application will give a ratio of 1:2 where 2 is within the range disclosed in the instant application;  Furthermore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first and second partially transmissive polarized filters each have a transmittance ratio that is between 1.5 and 2.5, as suggested and taught by Ye, for the purpose of providing the advantage include possibly high acceptance angle and large clear aperture (par. 8).

Regarding claim 5, Ye teaches, wherein the first polarization axis is substantially perpendicular to the second polarization axis (par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40 which is perpendicular).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarization axis is substantially perpendicular to the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 6, Ye teaches, wherein the rotational offset between the first polarization axis and the second polarization axis is between 80 degrees and 110 degrees (par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40 which is within the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the rotational offset between the first polarization axis and the second polarization axis is between 80 degrees and 110 degrees, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 7, Cheverton teaches, except where struck through, An additive manufacturing method (abstract) comprising: scanning (claim 1) an energy source (laser device 14) along a first path traversing a layer of powder (claim 6) disposed on a build plane (powder bed 12; column 4 lines 39 to 48); receiving one or more optical signals from the build plane during the scanning (claim 8; claim 14); filtering the one or more optical signals sequentially using a first polarized filter having a first polarization axis (claims 8 and 14; column 7 lines 44 to 55) (column 8 lines 29 to 45).  Cheverton does not teach and a second polarized filter having a second polarization axis wherein the first polarization axis is rotated relative to the second polarization axis.  Ye teaches, and a second polarized filter (exit polarizer 42; polarizers to 492) having a second polarization axis wherein the first polarization axis is rotated relative to the second polarization axis (par. 65 teaches azimuth P2; par. 89 and 90).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, to include and a second polarized filter having a second polarization axis wherein the first polarization axis is rotated relative to the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that The combination of the polarization rotator 41 and exit polarizer 42 forms a polarizer-tuner of (par. 65).
 
Regarding claim 8, Ye teaches, wherein the first polarization axis is rotated between 80 degrees and 110 degrees relative to the second polarization axis (par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40 which is within the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarization axis is rotated between 80 degrees and 110 degrees relative to the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 9, Ye teaches, wherein the first polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more optical signals to pass through that have a polarization direction that is not aligned with the first polarization axis (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more optical signals to pass through that have a polarization direction that is not aligned with the first polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 10, Ye teaches, wherein the first polarized filter has a transmittance ratio that is between 1.5 and 2.5 (par. 65 teaches calculating a spectral transmission ratio based on a Mueller matrix formulation; par. 100 teaches the Lyot n-stage filters of fig. 14 which are dispersive and in the ratios of 1:2:4:8: . . . :2n−1, therefore, one of ordinary skill in the art choosing n=2 filters as in the case of the instant application will give a ratio of 1:2 where 2 is within the range disclosed in the instant application;  Furthermore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarized filter has a transmittance ratio that is between 1.5 and 2.5, as suggested and taught by Ye, for the purpose of providing the advantage include possibly high acceptance angle and large clear aperture (par. 8).

Regarding claim 11, Ye teaches, wherein the second polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more optical signals to pass through that have a polarization direction that is not aligned with the second polarization axis (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the second polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more optical signals to pass through that have a polarization direction that is not aligned with the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 12, Ye teaches, wherein the second polarized filter has a transmittance ratio that is between 1.5 and 2.5 (par. 65 teaches calculating a spectral transmission ratio based on a Mueller matrix formulation; par. 100 teaches the Lyot n-stage filters of fig. 14 which are dispersive and in the ratios of 1:2:4:8: . . . :2n−1, therefore, one of ordinary skill in the art choosing n=2 filters as in the case of the instant application will give a ratio of 1:2 where 2 is within the range disclosed in the instant application;  Furthermore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the second polarized filter has a transmittance ratio that is between 1.5 and 2.5, as suggested and taught by Ye, for the purpose of providing the advantage include possibly high acceptance angle and large clear aperture (par. 8).

Regarding claim 14, Cheverton teaches, except where struck through, An optical system (optical system 20) comprising: a receiving aperture (fig. 1 teaches electromagnetic radiation 40 entering optical system 20) configured to receive one or more optical signals (claim 8; claim 14); an optical filter (optical filter 58) arranged to filter the one or more optical signals received through the receiving aperture (column 5 lines 52 to 67; claims 8 and 14; column 7 lines 44 to 55), the optical filter including: a first polarized filter having a first polarization axis; a second polarized filter having a second polarization axis; wherein the first polarization axis is rotationally offset from the second polarization axis; and wherein the first and the second polarization filters are arranged to sequentially filter the one or more received optical signals; and an optical sensor (optical detector 38) configured to generate one or more sensor readings in response to receiving the filtered one or more optical signals (column 8 lines 29 to 45).  Cheverton does not teach the optical filter including: a first polarized filter having a first polarization axis; a second polarized filter having a second polarization axis; wherein the first polarization axis is rotationally offset from the second polarization axis; and wherein the first and the second polarization filters are arranged to sequentially filter the one or more received optical signals.  Ye teaches, the optical filter (fig. 7 and fig. 11) including: a first polarized filter (polarizer 40; polarizers 491) having a first polarization axis (par. 65 teaches azimuth P1=0; par. 89 and 90); a second polarized filter (exit polarizer 42; polarizers to 492) having a second polarization axis (par. 65 teaches azimuth P2; par. 89 and 90); wherein the first polarization axis is rotationally offset from the second polarization axis (fig. 7 and fig. 11); and wherein the first and the second polarization filters are arranged to sequentially filter the one or more received optical signals (fig. 7 teaches polarizer 40 and 42 being in sequence in the z direction).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, to include the optical filter including: a first polarized filter having a first polarization axis; a second polarized filter having a second polarization axis; wherein the first polarization axis is rotationally offset from the second polarization axis; and wherein the first and the second polarization filters are arranged to sequentially filter the one or more received optical signals, as suggested and taught by Ye, for the purpose of providing the advantage that The combination of the polarization rotator 41 and exit polarizer 42 forms a polarizer-tuner of (par. 65).

Regarding claim 15, Ye teaches, wherein the first polarization axis is rotationally offset from the second polarization axis between 80 degrees and 110 degrees (par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40 which is within the range of the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarization axis is rotationally offset from the second polarization axis between 80 degrees and 110 degrees, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 16, Ye teaches, wherein the first polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more received optical signals to pass through that have a polarization direction that is not aligned with the first polarization axis (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more received optical signals to pass through that have a polarization direction that is not aligned with the first polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 17, Ye teaches, wherein the first polarized filter has a transmittance ratio that is between 1.5 and 2.5 (par. 65 teaches calculating a spectral transmission ratio based on a Mueller matrix formulation; par. 100 teaches the Lyot n-stage filters of fig. 14 which are dispersive and in the ratios of 1:2:4:8: . . . :2n−1, therefore, one of ordinary skill in the art choosing n=2 filters as in the case of the instant application will give a ratio of 1:2 where 2 is within the range disclosed in the instant application;  Furthermore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the first polarized filter has a transmittance ratio that is between 1.5 and 2.5, as suggested and taught by Ye, for the purpose of providing the advantage include possibly high acceptance angle and large clear aperture (par. 8).

Regarding claim 18, Ye teaches, wherein the second polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more received optical signals to pass through that have a polarization direction that is not aligned with the second polarization axis (par. 65 to 74 teach different methods of tuning the filter combination of Ye for fig. 7, the premise of Ye is that the filter combinations have variably transmissive and encompasses the range from blocking to fully transmissive according to equations 4, 5, 6, 7, 8, 9, and 10 a and b and therefore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); par. 71 teaches the polarizer 42 is oriented preferably to be parallel (P-P=0) or perpendicular (P- P =90) to the entrance polarizer 40; par. 88 to 91 and 98 and fig. 12a to fig. 12c and fig. 13a to fig. 13b teach energy transmission).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the second polarized filter allows between 40 percent and 70 percent of an incident intensity of the one or more received optical signals to pass through that have a polarization direction that is not aligned with the second polarization axis, as suggested and taught by Ye, for the purpose of providing the advantage that the filter acts as an electrical Switch in this case with its transmitted light intensity in two Subsequently Switched States (par. 71).

Regarding claim 19, Ye teaches, wherein the second polarized filter has a transmittance ratio that is between 1.5 and 2.5 (par. 65 teaches calculating a spectral transmission ratio based on a Mueller matrix formulation; par. 100 teaches the Lyot n-stage filters of fig. 14 which are dispersive and in the ratios of 1:2:4:8: . . . :2n−1, therefore, one of ordinary skill in the art choosing n=2 filters as in the case of the instant application will give a ratio of 1:2 where 2 is within the range disclosed in the instant application;  Furthermore, It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton reference, such that wherein the second polarized filter has a transmittance ratio that is between 1.5 and 2.5, as suggested and taught by Ye, for the purpose of providing the advantage include possibly high acceptance angle and large clear aperture (par. 8).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US9925715B2 Cheverton (hereinafter “Cheverton”) in view of US20060056029A1 Ye (hereinafter “Ye”) in view of US20140369678A1 Yang (hereinafter “Yang”). 
Regarding claim 13, Cheverton and Ye do not teach further comprising selectively filtering the one or more optical signals with a bandpass filter before the filtering.  Yang teaches, further comprising selectively filtering the one or more optical signals with a bandpass filter (band-pass filter 310) before the filtering (fig. 3 teaches optical tunable BPF 310 being placed before tunable polarization controller 320; par. 61 and 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton and Ye references, to include further comprising selectively filtering the one or more optical signals with a bandpass filter before the filtering, as suggested and taught by Yang, for the purpose of providing to allow only a particular range of wavelength of an optical signal to pass through optical tunable BPF 310 (par. 62).

Regarding claim 20, Cheverton and Ye do not teach wherein the optical filter further comprises a bandpass filter.  Yang teaches, wherein the optical filter further comprises a bandpass filter (band-pass filter 310; fig. 3 teaches optical tunable BPF 310 being placed before tunable polarization controller 320; par. 61 and 62).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Cheverton and Ye references, to include wherein the optical filter further comprises a bandpass filter, as suggested and taught by Yang, for the purpose of providing to allow only a particular range of wavelength of an optical signal to pass through optical tunable BPF 310 (par. 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Assistant Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761